Citation Nr: 0703502	
Decision Date: 02/05/07    Archive Date: 02/14/07

DOCKET NO.  04-38 517	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to an initial increased rating for diabetes, 
currently evaluated as 20 percent disabling.  

2.  Entitlement to an initial compensable evaluation for 
right lateral epicondylitis.  

3.  Entitlement to service connection for a left ankle 
disorder.  

4.  Entitlement to a total rating based on individual 
unemployability due to service-connected disabilities.


ATTORNEY FOR THE BOARD

Motrya Mac, Associate Counsel




INTRODUCTION

The veteran's active duty service included the period from 
June 1981 to April 2004.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a May 2004 rating decision by a Regional Office 
(RO) of the Department of Veterans Affairs (VA).  

In December 2006 the veteran withdrew his request for a Board 
hearing.  In an August 2006 statement the veteran appeared to 
raise a secondary service connection claim for hypertension.  
The Board refers this matter to the RO for appropriate 
action.  

The issues of initial increased ratings for diabetes and 
right lateral epicondylitis, and entitlement to a total 
rating based on individual unemployability due to service-
connected disabilities are addressed in the REMAND portion of 
the decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDING OF FACT

Any left ankle injury during the veteran's active duty 
service was acute and transitory and did not result in 
chronic disability.


CONCLUSION OF LAW

A left ankle disorder was not incurred in or aggravated by 
the veteran's active duty service.  38 U.S.C.A. §§ 1101, 
1110, 1131, 5107 (West 2002); 38 C.F.R. § 3.303 (2006).




REASONS AND BASES FOR FINDING AND CONCLUSION

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000), is codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107 (West 2002).  This legislation provides, among other 
things, for notice and assistance to claimants under certain 
circumstances.  VA has issued final rules to amend 
adjudication regulations to implement the provisions of VCAA.  
See 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a).  The 
intended effect of the regulations is to establish clear 
guidelines consistent with the intent of Congress regarding 
the timing and the scope of assistance VA will provide to a 
claimant who files a substantially complete application for 
VA benefits, or who attempts to reopen a previously denied 
claim.  

After reviewing the claims folder, the claimant has been 
notified of the applicable laws and regulations which set 
forth the criteria for entitlement to the issue on appeal.  
The discussions in the April 2004 VCAA letter have informed 
the claimant of the information and evidence necessary to 
warrant entitlement to the benefit sought.  Moreover, in the 
April 2004 VCAA letter, the appellant was advised of the 
types of evidence VA would assist him in obtaining as well as 
his own responsibilities with regard to identifying relevant 
evidence.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002); Charles v. Principi, 16 Vet. App. 370 (2002).  

The Board also notes that the April 2004 VCAA letter notified 
the appellant of the need to submit any pertinent evidence in 
the appellant's possession.  In this regard, the appellant 
was repeatedly advised to identify any source of evidence and 
that VA would assist in requesting such evidence.  The Board 
believes that a reasonable inference from such communication 
was that the appellant must also furnish any pertinent 
evidence that the appellant may have and that the 
requirements of 38 C.F.R. § 3.159(b)(1) have been met.  

The United States Court of Appeals for Veteran Claims' 
decision in Pelegrini v. Principi, 18 Vet. App. 112 (2004) 
held, in part, that a VCAA notice as required by 38 U.S.C. 
§ 5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction decision on a 
claim for VA benefits.  In this case, the RO provided VCAA 
notice to the veteran on April 14, 2004, which was prior to 
the May 2004 rating decision on appeal.  

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
In the present appeal, regardless of whether the veteran was 
provided notice of the types of evidence necessary to 
establish a disability rating or effective date for the issue 
on appeal, the Board finds no prejudice to the appellant in 
proceeding with the issuance of a final decision.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the appellant has been prejudiced thereby).  Since 
the Board concludes below that there is a preponderance of 
the evidence against the veteran's claim, any questions as to 
the appropriate disability rating and effective date to be 
assigned are rendered moot. 

Analysis

The issue before the Board involves a claim of entitlement to 
service connection.  Applicable law provides that service 
connection will be granted if it is shown that the veteran 
suffers from disability resulting from an injury suffered or 
disease contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That an injury 
occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

The evidence does not demonstrate that the veteran is 
entitled to service connection for a left ankle disorder.  
Service medical records indicated that the veteran was 
treated for contusion of the left foot in June 1987 and 
injured his left foot while playing baseball in May 1989, 
however the examiner noted that he did not have pain in the 
left ankle.  In February 2004 the veteran was afforded a VA 
pre-discharge examination.  During the examination the 
veteran reported that he sprained his left ankle in 1989 and 
since that time has had left ankle pain.  Physical 
examination showed the left ankle was not deformed and the 
examiner noted that there was no impairment of range of 
motion of the left ankle due to pain.  The diagnosis was 
status post left ankle sprain and the examiner noted the 
veteran's examination was normal.  Accompanying x-rays of the 
left ankle were normal.  

The Board is thus presented with an evidentiary record which 
shows that there is no supporting evidence of current 
pertinent symptomatology for the veteran's left ankle 
disorder.  The veteran's February 2004 pre-discharge 
examination provided a normal evaluation of the veteran's 
left ankle.  The Board finds this examination to be probative 
as it was rendered by a competent medical professional.  
There is no medical evidence in the claims folder to 
contradict this opinion.  Thus, in light of the negative 
findings upon separation from service, the Board must assume 
that any in-service injury as claimed by the veteran was 
acute in nature and had resolved by the time he underwent a 
physical examination prior to separation from service.  
Hence, the Board is compelled to find that there is a 
preponderance of evidence against findings that the veteran 
has a left ankle disability related to service.  

In making this determination, the Board has considered the 
provisions of 38 U.S.C.A. § 5107(b), but there is not such a 
state of approximate balance of the positive evidence with 
the negative evidence to otherwise warrant a favorable 
decision.


ORDER

Entitlement to service connection for a left ankle disorder 
is denied.  To this extent the appeal is denied.  


REMAND

In November 2005 and August 2006, after the issuance of an 
October 2005 supplemental statement of the case, the veteran 
directed letters to the RO and the Board that contained 
additional medical evidence and arguments pertaining to his 
claims.  The veteran included with this letter copies of VA 
medical records from the Central Arkansas Health Care System 
(HCS) dated in October 2005.  In the August 2006 statement, 
he indicated additional treatment for diabetes.  According to 
pertinent regulatory criteria, a supplemental statement of 
the case, so identified, will be issued and furnished to an 
appellant and his or her representative, following the 
receipt of additional pertinent evidence after a statement of 
the case or the most recent SSOC has been issued and before 
the appeal is certified and transferred to the Board.  
38 C.F.R. § 19.37(a) (2006).  No SSOC is of record, although 
the additional evidence is clearly pertinent to the claims on 
appeal.  It is incumbent upon the RO through the AMC to 
review the evidence and issue an appropriate SSOC.  

Further, it is incumbent upon VA to assist the veteran in 
obtaining treatment records and medical evidence, the 
possible location of which has been specifically identified 
by the veteran in order to fully determine the severity of 
his service-connected disabilities at issue.  38 U.S.C.A. 
§ 5103A (West 2002); 38 C.F.R. § 3.159 (2005).

Thirdly, it is unclear from the medical evidence whether the 
veteran's service-connected diabetes requires regulation of 
activities.  The veteran's treatment plan includes diet and 
exercise, however, it is uncertain whether the veteran's 
diabetes currently restricts his physical activities.  
Further, the last VA examination of record was the veteran's 
pre-discharge examination dated in February 2004, which 
included an evaluation of his right elbow.  In December 2006 
the veteran indicated that his diabetes and other disorders 
prevent him from working.  In essence, the veteran has 
alleged that the disabilities at issue have worsened since 
the last examination.  Thus a more contemporaneous VA 
examination is necessary to determine the current level of 
severity of the veteran's service-connected diabetes and 
right lateral epicondylitis.  

Fourth, a September 2004 rating decision denied the veteran's 
claim for individual employability.  In his September 2004 
Form 9, the veteran indicated disagreement with this 
decision.  When there has been an initial RO adjudication of 
a claim and a notice of disagreement has been filed as to its 
denial, the appellant is entitled to a statement of the case 
(SOC), and the RO's failure to issue a statement of the case 
is a procedural defect requiring remand.  Manlincon v. West, 
12 Vet. App. 238 (1999); Godfrey v. Brown, 7 Vet. App. 398, 
408-10 (1995); see also Bernard v. Brown, 4 Vet. App. 384 
(1993).

Finally, during the pendency of this appeal, on March 3, 
2006, the United States Court of Appeals for Veterans Claims 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the Veterans Claims Assistance Act (VCAA) notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim, including the degree of disability and the effective 
date of an award.  In the present appeal, the appellant was 
not provided notice of the type of evidence necessary to 
establish disability ratings or effective dates for the 
disabilities on appeal.  As these questions are involved in 
the present appeal and the case is being remanded, notice 
under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) should 
be provided that informs the veteran of evidence that is 
needed to establish both disability ratings and effective 
dates.  

Accordingly, the case is REMANDED for the following actions:

1.  VCAA notice under 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b), that 
includes an explanation as to the 
information or evidence needed to 
establish disability ratings and effective 
dates for the claims on appeal, as 
outlined by the Court in Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006).  

2.  Obtain copies of the veteran's medical 
records from any provider identified by 
the veteran as having treated him since 
October 2005, the date of the latest 
treatment records in the claims file, 
including those from the Central Arkansas 
HSC.  All records obtained should be 
associated with the claims file.

3.  The veteran should be scheduled for 
appropriate VA examinations to determine 
the current nature and severity of his 
service-connected diabetes and right 
lateral epicondylitis.  It is imperative 
that the claims file, to include service 
medical records, be made available to and 
be reviewed by the examiner in connection 
with the examinations.  

a.)  Examination findings should be 
reported to allow for evaluation of 
the diabetes under 38 C.F.R. 
§ 4.120, Code 7913.  The examiner 
should specifically comment on the 
need for insulin, restricted diet, 
oral hypoglycemic agent, regulation 
of activities, ketoacidosis, 
hypoglycemic reactions, and loss of 
weight and strength.  The examiner 
should comment on whether the 
veteran's regulation of activities 
necessitates avoidance of strenuous 
occupational and recreational 
activities.  

b.)  In evaluating the veteran's 
right elbow, the examiner should 
provide the range of motion studies.  
It should also be indicated whether 
there is any additional functional 
loss due to pain or flare-ups of 
pain supported by adequate objective 
findings, or weakness on movement, 
excess fatigability, or 
incoordination.  

The examiner should provide rationales for 
opinions rendered and should comment on 
whether the veteran's service-connected 
diabetes and/or right lateral 
epicondylitis affect his abilities to be 
gainfully employed.  

4.  After completion of the above and any 
other development deemed necessary, the RO 
should review the expanded record and 
determine if the benefits sought can be 
granted.  Unless the benefits sought are 
granted, the appellant should be furnished 
an appropriate supplemental statement of 
the case and be afforded an opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for appellate 
review.

5.  The VBA AMC should issue a Statement 
of the Case to the veteran addressing the 
issue of entitlement to a total rating 
based on individual unemployability due to 
service-connected disabilities.  The 
veteran must be advised of the time limit 
in which he may file a substantive appeal.  
38 C.F.R. § 20.302(b) (2006).  

Then, only if the appeal is timely 
perfected, the issue should be returned to 
the Board for further appellate 
consideration, if otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
MICHAEL A. PAPPAS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


